



Exhibit 10.1




M. Marcel STOLK
Logitech Europe S.A.
EPFL - Quartier de l’Innovation
Daniel Borel Innovation Center
1015 Lausanne, Switzerland



Lausanne, July 22, 2017




Dear Marcel,


Logitech Europe S.A. (the "Company" or "we") is pleased to confirm hereafter the
main points of your appointment in the Company.


Position


You have been elected as the Executive Chairman of the board of directors of the
Company (the "Board"). Furthermore, you have been appointed by the board of
directors of the Company’s parent, Logitech International S.A. ("Logitech" or
the "Parent") (the "Parent's Board") as an executive officer with the title of
Senior Vice President, C&P and as a member of Logitech's Group Management Team.
Nothing in this agreement shall create a right in your favor to remain
designated as a member of the Board or as an executive officer or a member of
the Logitech's Group Management Team.


Effective Date


This agreement is entered into for an indefinite period of time with effect as
from January 1, 2017.


Fixed Compensation


In consideration of your appointment to the Board and your position as an
executive officer and a member of the Group Management Team, you shall be
entitled to a fixed compensation of CHF 523’510, which shall be payable in
monthly installments to the bank account that you shall have designated to the
Company for that purpose. In the event of a termination of your appointment as
an Executive Chairman of the Company, as an executive officer or as member of
the Group Management Team, the fixed compensation shall be due in proportion to
the time of your appointment in such capacity during the relevant period. This
fixed compensation shall include representation fees, if any.


Variable Compensation


You shall be entitled to participate in Logitech’s Leadership Team Bonus Program
under the Logitech Management Performance Bonus Plan (the "Bonus Plan") as
follows:


•
Target: 80% of your fixed compensation at 100% of objectives;

•
Potential Total Target Cash Compensation (together with the fixed compensation):
CHF 942’318.



You acknowledge and agree that the eligibility criteria as well as any payment
under the Leadership Team Bonus Program and the Bonus Plan are determined by
Logitech in its sole discretion. Logitech may modify or repeal the Leadership
Team Bonus Program, the Bonus Plan or both at its discretion at any time. Your
rights and obligations under the Leadership Team Bonus Program and the Bonus
Plan are governed by the terms of such plans, as may be amended by Logitech at
any time.


Logitech Shares


You shall be entitled to receive equity awards relating to shares of the Parent,
as determined from time to time by the Parent's Board or the compensation
committee of the Parent (the "Compensation Committee") in its sole discretion,
under the terms of Logitech's then prevailing equity plans. The receipt of any
such award shall be conditioned upon your execution of the associated grant
agreement.


You are subject to and required to comply with Logitech’s stock ownership
guidelines.


Compliance with the Minder Regulations


As long as you are designated as a member of the Group Management Team of
Logitech, any compensation received from the Company or Logitech shall be
subject to the approval of the aggregate compensation of the Group Management
Team by the shareholders of the Parent on an annual basis, consistent with the
Parent's Articles of Incorporation and the Swiss Ordinance Against Excessive
Remuneration by Listed Companies and any successor legislation thereof (the
so-called "Minder Regulations"). You also acknowledge that (i) the Parent is
subject to compliance with the Minder Regulations and (ii) the Minder
Regulations do not permit Logitech or any company belonging to the Logitech





--------------------------------------------------------------------------------





group (hereinafter collectively referred to as "Logitech Companies") to have
agreements or arrangements with members of Logitech's Group Management Team that
contemplated severance payments, payment of compensation in advance, or
indemnities in case of a change of control.


Expenses


Expenses, if any, shall be paid or reimbursed according to the Company's
policies.


Time Dedicated to Your Functions


You shall devote all the time that is necessary to discharge your obligations to
the Company and Logitech. You are not expected to have professional activities
in addition to your activities for the Company and Logitech except with the
Company's written consent. Such consent is hereby given for activities that you
conduct for Adoria Investments BV.


Place of Service


You will exercise your functions at the Company offices in EPFL, Quartier de
l’Innovation, Daniel Borel Innovation Center in Lausanne, but your position will
require a number of trips in Europe, in Asia and in the U.S. You agree not to
provide services to Logitech from the Netherlands.




Financial or Personal Data Transfer


You acknowledge and agree that some financial and personal data related to your
relationship with the Company, such as information regarding your compensation,
bonus plans, allowances, resume, projects (e.g. product developments),
performance, etc., and that has been collected by the Company (the "Personal
Data"), may be transferred or made available to Logitech Companies outside of
Switzerland for the purpose of analyses and processing, for example in
connection with your participation in Logitech's bonus or equity plans. Access
to your Personal Data shall only be granted to the group CEO and to a few
selected employees of Logitech's People and Culture team, who are subject to
strict confidentiality obligations. You shall have the right to consult your
Personal Data and to have any inaccuracy in such Personal Data corrected.


The Company shall not collect or process any sensitive data as defined by the
Swiss legislation on data protection, such as data regarding religious beliefs,
political affiliations or health conditions.


Confidentiality Undertaking


You undertake and agree, both before and after Termination, not to disclose to
others, except in the performance of your duties to the Company or Logitech or
with the Company's prior written consent, any information (including, but not
limited to, trade secrets, know-how, technical and commercial data including
computer programs, listings of suppliers and of customers, tooling,
manufacturing processes, components, financial data, future plans and further
information related to Logitech, including information received from third
parties under disclosure restrictions), which you have acquired by reason of
your position in the Company or Logitech, or which you developed in connection
with such positions and which has not been made available to the public
generally. You further agree not to use any such information except in the
performance of your duties to the Company or Logitech.


You hereby acknowledge the Company's right to possession and title in and to all
papers, documents, tapes, drawings, computer programs or other records, prepared
by you or provided by the Company or Logitech, or which otherwise come into your
possession by reason of your position in the Company or Logitech. You undertake
and agree not to make or permit to be made, except in the performance of your
duties to the Company or Logitech, any copies of such materials. You further
agree to deliver to the Company, upon request, all such materials in your
possession.


The provisions of this confidentiality undertaking are without prejudice of the
duties that you may have under the Swiss legislation protecting intellectual
property or against unfair competition.


Social and Tax Deductions


All compensation paid to you in your capacity as the Company's Executive
Chairman, an executive officer or member of the Group Management Team shall be
subject to social security and tax deductions under applicable laws.




Insurance


The Company will procure insurance against the risks of professional accidents
and illness as well as non-professional accidents with Vaudoise Insurance as
communicated to you.


Personnel Welfare Foundation (2nd pilier)







--------------------------------------------------------------------------------





You will continue to be affiliated to the Logitech Swiss Pension Fund subject to
the Supervisory Authority’s formal approval of the changes in the Rules of the
Plan.


Termination


The general meeting of the shareholders of the Company shall be free at its sole
discretion not to reelect you at the end of your term of office as an Executive
Chairman of the Board. It shall also have the right to revoke you at any time
and with immediate effect in accordance with Article 705 of the Swiss Code of
Obligations and the Company’s articles of association. You may also resign from
your position as the Company's Executive Chairman, executive officer and member
of the Group Management Team at any time that is not inconvenient to the Company
or Logitech. Unless otherwise agreed between you and us, your resignation shall
take effect immediately. In this agreement, any instance of non-reelection,
revocation or resignation shall be referred to as a "Termination".


The payment of variable compensation upon Termination shall be carried out in
compliance with the terms of Logitech's applicable equity or bonus plans and the
terms of the equity awards that may have been granted to you prior to
Termination.


Non-Compete Undertaking


For a period of one year after Termination (the "Non-Compete Period"), you
undertake and agree to refrain from directly or indirectly engaging in a
capacity as owner, major shareholder, partner, board member, officer or employee
in any multinational company that has a material portion of its business in
peripheral products for digital platforms, including but not limited to
peripheral products in the areas of music, gaming, video collaboration and
connected home as well as computing products such as pointing devices,
keyboards, tablet accessories and webcams (a "Competing Business") within the
territories of Switzerland and the European Union.


In consideration of your undertaking hereunder, the Company shall pay you an
amount equal to 9 (nine) months of your Potential Total Target Cash Compensation
(the "Non-Compete Indemnity"). The Non-Compete Indemnity shall be paid pro rata
on a quarterly basis during the Non-Compete Period.


In case of a breach of your obligations under this non-compete undertaking, you
shall forfeit any further payment under the Non Compete Indemnity.




Non Solicitation Undertaking
Since you have obtained and are likely to obtain in the course of your
engagement for the Company and Logitech knowledge of, confidence of and
influence over employees of Logitech Companies and in recognition that the
Logitech Companies have an interest in preserving their connection with such
employees, you hereby undertake and agree not to, at any time until Termination
and during a period of twelve months thereafter, directly or indirectly, entice
away from employment any employee of any Logitech Company or approach such
employee for such purpose.


Permitted Modifications to Comply with Laws


You agree that the Company shall have the right to unilaterally amend this
contract without compensation solely if an amendment is determined to be
reasonably necessary by the Company’s or Logitech’s legal counsel for the
Company or Logitech to comply with existing or adopted ordinances, laws, rules
or regulations applicable to Logitech ("Laws") (even if such Laws have not yet
taken effect), including but not limited to the Minder Regulations and such
counsel determines that the amendment reasonably addresses such need. No
amendment made to the agreement under this provision shall affect your vested
rights.


Applicability of Clawback Policy


To the extent that you remain or are otherwise performing your duties as an
Executive Chairman of the Board, as an executive officer or as a member of the
Group Management Team, or as otherwise required pursuant to applicable Laws, all
compensation payable under this agreement shall be subject to the clawback
provisions in Logitech’s compensation plans, programs or agreements applicable
to you and the clawback policies that Logitech may adopt pursuant to any
applicable Laws, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or that Logitech determines is necessary or appropriate.


Entire Agreement


This agreement represents the entire agreement between you and us and replaces
and supersedes as of the effective date all previous agreements, understandings
or arrangements between you and us.


Any amendment to this agreement shall be done in writing.


Place of Jurisdiction and Applicable Law







--------------------------------------------------------------------------------





Any dispute arising regarding the interpretation or application of this
agreement shall be submitted to the competent courts of the judicial
circumscription of Lausanne in the Swiss canton of Vaud. This agreement shall be
governed by and construed in accordance with the substantive laws of
Switzerland, without regard to the principles of conflict of laws thereof.


Please sign the enclosed copy of this agreement and return it to us. Should you
require further information on or explanation on the foregoing, please address
your request to the People & Culture Department.




Yours sincerely,




LOGITECH EUROPE S.A.




/s/ Francois Stettler        /s/ Russell Hill
……………………………..
……………………………..
 
François Stettler
Senior Director & General Counsel EMEA
Russell Hill
Deputy General Counsel and Chief Compliance Officer
 









For approval:








/s/ Marcel Stolk
…………………………………
Marcel Stolk







